Exhibit 10.1

MATTERSIGHT CORPORATION

AND

THE PURCHASERS NAMED HEREIN

 

 

COMMON STOCK PURCHASE AGREEMENT

 

 

July 22, 2015



--------------------------------------------------------------------------------

MATTERSIGHT CORPORATION

COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (this “Agreement”) is made as of July 22,
2015 by and between Mattersight Corporation, a Delaware corporation (the
“Company”), and those purchasers listed on the attached Exhibit A (each a
“Purchaser”, and collectively, the “Purchasers”).

RECITALS

A. The Company has authorized the sale and issuance of 2,728,712 shares (the
“Shares”) of the common stock of the Company, $0.01 par value per share (the
“Common Stock”), to certain investors (the “Offering”).

B. The Company desires to sell to the Purchasers listed on the attached Exhibit
A and such Purchasers, severally and not jointly, desire to purchase from the
Company, that aggregate number of shares of Common Stock set forth opposite such
Purchaser’s name on Exhibit A, on the terms and subject to the conditions set
forth in this Agreement.

TERMS AND CONDITIONS

Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:

1. Purchase of the Shares.

1.1 Agreement to Sell and Purchase. At the Closing (as hereinafter defined), the
Company will issue and sell to each of the Purchasers, and each Purchaser will,
severally and not jointly, purchase from the Company, the number of Shares set
forth opposite such Purchaser’s name on Exhibit A for an aggregate purchase
price set forth opposite such Purchaser’s name on Exhibit A (the “Purchase
Price”).

1.2 Closing; Closing Date. The completion of the sale and purchase of the Shares
(the “Closing”) shall be held at 9:00 a.m. (Central Time) as soon as practicable
following the satisfaction of the conditions set forth in Section 4 (the
“Closing Date”), at the offices of Winston & Strawn LLP, 35 W. Wacker Drive,
Chicago, IL 60601, or at such other time and place as the Company and Purchasers
may agree.

1.3 Closing Deliveries. At the Closing, subject to the terms and conditions
hereof, the Company will deliver to each Purchaser (i) a copy of the Prospectus
and the Prospectus Supplement and (ii) a copy of the irrevocable instructions to
the Company’s transfer agent instructing the transfer agent to deliver “free of
payment,” via the Depository Trust Company Deposit Withdrawal Agent Commission
System (“DWAC”) or otherwise, the number of Shares set forth opposite such
Purchaser’s name on Exhibit A, registered in the name of such Purchaser. After
confirmation of receipt of the Shares via DWAC, subject to the terms and
conditions hereof, each Purchaser, severally and not jointly, will cause a wire
transfer in same day funds to be sent to the account of the Company as
instructed in writing by the Company, in an amount representing the Purchase
Price for the Shares to be purchased by such Purchaser as set forth in Exhibit
A, unless other means of payment shall have been agreed upon by the Purchasers
and the Company.

 

Page 1



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company. Except as set forth in the
most current prospectus (the “Prospectus”) included in Registration Statement on
Form S-3 (File No. 333-202744) (the “Registration Statement”) under the
Securities Act of 1933, as amended (the “Securities Act”) registering the offer
and sale of the Shares, in a prospectus supplement filed in accordance with Rule
424(b) under the Securities Act describing the offer of the Shares (the
“Prospectus Supplement”), including all documents and information incorporated
by reference therein, and as set forth in the Company SEC Documents, the Company
represents and warrants to each Purchaser that:

2.1 Authorization. All corporate action on the part of the Company, its
officers, directors, and stockholders necessary for the authorization,
execution, and delivery of this Agreement has been taken. The Company has the
requisite corporate power to enter into this Agreement and carry out and perform
its obligations under the terms of this Agreement. At the Closing, the Company
will have the requisite corporate power to issue and sell the Shares. This
Agreement has been duly authorized, executed, and delivered by the Company and,
upon due execution and delivery by the Purchasers, this Agreement will be a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as rights to indemnity hereunder may be
limited by federal or state securities laws and except as enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, or similar laws relating to or affecting creditors’ rights generally
and to general equitable principles.

2.2 No Conflict with Other Instruments. The execution, delivery, and performance
of this Agreement, the issuance and sale of the Shares, and the consummation of
the actions contemplated by this Agreement will not (i) result in any violation
of, be in conflict with, or constitute a default under, with or without the
passage of time or the giving of notice: (A) any provision of the Company’s
Certificate of Incorporation or Bylaws as in effect on the date hereof or at the
Closing; (B) any contract, instrument, or other agreement to which the Company
or any subsidiary is a party or by which it is bound that has been filed or was
required to have been filed as an exhibit to the Company SEC Documents pursuant
to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K (each, a “Material
Contract”); or (C) any statute, rule, law, regulation, or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any of its subsidiaries, or any of their
respective assets or properties; or (ii) result in the creation or imposition of
any lien, encumbrance, or other adverse claim whatsoever upon any of the
properties or assets of the Company or any subsidiary or give to others any
rights of termination, acceleration, or cancellation of any Material Contract,
except in the case of (i)(B) and (ii) above, as would not result in a material
adverse effect on the Company or its subsidiaries’ (taken as a whole) business,
financial condition, properties, results of operations, prospects, or assets, or
its ability to perform its obligations under this Agreement (a “Material Adverse
Effect”).

2.3 Certificate of Incorporation; Bylaws. The Company has made available to the
Purchasers true, correct, and complete copies of the Certificate of
Incorporation and Bylaws of the Company, as in effect on the date hereof.

2.4 Organization, Good Standing, and Qualification. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted. The Company and each of its subsidiaries has
full power and authority to own, operate, and occupy its properties and to
conduct its business as presently conducted and is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a Material Adverse Effect.

 

Page 2



--------------------------------------------------------------------------------

2.5 SEC Filings; Financial Statements. The Company’s most recent Annual Report
on Form 10-K for the fiscal year ended December 31, 2014 (the “10-K”), and all
other reports or proxy statements filed by the Company with the Securities and
Exchange Commission (the “SEC”) since December 31, 2014 and prior to the date
hereof (collectively, the “Company SEC Documents”): (i) at the time of filing
thereof, complied as to form in all material respects with the requirements of
the Securities Exchange Act of 1934, as amended, or any successor statute, and
the rules and regulations promulgated thereunder (the “Exchange Act”); and
(ii) the information contained therein as of the respective dates thereof did
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
in light of the circumstances under which they were made not misleading. The
Company SEC Documents are the only filings required of the Company pursuant to
the Exchange Act for such period. The financial statements included in each
Company SEC Document (A) were prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered, except as may be disclosed therein or in the notes thereto and (in the
case of unaudited statements) as permitted by Form 10-Q of the SEC, and except
that unaudited financial statements may not contain footnotes and are subject to
year-end audit adjustments; and (B) fairly present, in all material respects,
the consolidated financial position of the Company and its subsidiaries as of
the dates shown and the consolidated results of operations and cash flows and
changes in stockholders’ equity for the periods shown. Except as set forth in
the financial statements included in the Company SEC Documents filed prior to
the date hereof, neither the Company nor its subsidiaries has any liabilities,
contingent or otherwise, other than liabilities incurred in the ordinary course
of business subsequent to March 31, 2015 and liabilities of the type not
required under generally accepted accounting principles to be reflected in such
financial statements. Such liabilities incurred subsequent to March 31, 2015,
have not had nor could reasonably be expected to have a Material Adverse Effect.

2.6 Registration Statement.

(a) The Company has prepared and filed the Registration Statement in conformity
with the requirements of the Securities Act. The Registration Statement is
effective under the Securities Act and no stop order preventing or suspending
the effectiveness of the Registration Statement or suspending or preventing the
use of the Prospectus or the Prospectus Supplement has been issued by the SEC
and no proceedings for that purpose have been instituted or, to the knowledge of
the Company, are threatened by the SEC. The Company shall file a final
Prospectus Supplement with the SEC pursuant to Rule 424(b) no later than two
(2) business days after the Effective Date. The Registration Statement, and the
Prospectus together with the Prospectus Supplement, do not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading.

(b) When issued pursuant to this Agreement and the Registration Statement at
Closing, the Shares will be free of restrictions on transfer under the
Securities Act, other than such restrictions as may be applicable under Rule 144
under the Securities Act with respect to sales or transfers of securities by an
affiliate (as defined in Rule 144) of the issuer should such Purchaser be or
become an affiliate of the Company.

 

Page 3



--------------------------------------------------------------------------------

2.7 Capitalization. The authorized capital stock of the Company consists of
(i) 50,000,000 shares of Common Stock, of which (A) 22,878,597 shares are issued
and outstanding as of the date of this Agreement, and (B) 2,743,917 shares are
reserved for issuance upon the exercise or conversion, as the case may be, of
outstanding options, warrants or other convertible securities as of the date of
this Agreement; (ii) 5,000,000 shares of Series B stock, of which 1,647,175
shares are issued and outstanding as of the date of this Agreement and none of
which are reserved for issuance upon the exercise or conversion of outstanding
options, warrants or other convertible securities as of the date of this
Agreement; and (iii) 35,000,000 shares of undesignated preferred stock, none of
which, as of the date of this Agreement, are outstanding or reserved for
issuance upon the exercise or conversion of outstanding options, warrants or
other convertible securities. All issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued and sold in compliance with the registration
requirements of federal and state securities laws or the applicable statutes of
limitation have expired, and were not issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities. Except as set
forth herein or as disclosed in the Company SEC Documents, there are no
(i) outstanding rights (including, without limitation, preemptive rights),
warrants, or options to acquire, or instruments convertible into or exchangeable
for, any unissued shares of capital stock or other equity interest in the
Company, or any contract, commitment, agreement, understanding or arrangement of
any kind to which the Company or any subsidiary is a party and relating to the
issuance or sale of any capital stock or convertible or exchangeable security of
the Company or any subsidiary; (ii) obligations of the Company to purchase,
redeem, or otherwise acquire any of its outstanding capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof; or (iii) anti-dilution or price adjustment provisions, co-sale
rights, registration rights, rights of first refusal or other similar rights
contained in the terms governing any outstanding security of the Company that
will be triggered by the issuance of the Shares.

2.8 Subsidiaries. Except as set forth in the Company SEC Documents, the Company
does not presently own or control, directly or indirectly, and has no stock or
other interest as owner or principal in, any other corporation or partnership,
joint venture, association or other business venture or entity (each a
“subsidiary”). Each subsidiary is duly incorporated or organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite power and authority to carry
on its business as now conducted. Each subsidiary is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a Material Adverse Effect. Except as set forth in the Company
SEC Documents, all of the outstanding capital stock or other securities of each
subsidiary is owned by the Company, directly or indirectly, free and clear of
any liens, claims, or encumbrances.

2.9 Litigation. Except as set forth in the Company SEC Documents, there is no
action, suit, proceeding, or investigation pending or, to the actual knowledge
of the executive officers (as defined in Rule 405 under the 1933 Act) of the
Company (the “Company’s Knowledge”), currently threatened against the Company or
any of its subsidiaries, that (i) if adversely determined would reasonably be
expected to have a Material Adverse Effect or (ii) would be required to be
disclosed in the Company’s Annual Report on Form 10-K under the requirements of
Item 103 of Regulation S-K. The foregoing includes, without limitation, any
action, suit, proceeding, or investigation, pending or threatened, that
questions the validity of this Agreement or the right of the Company to enter
into this Agreement and perform its obligations hereunder. Neither the Company
nor any subsidiary is subject to any injunction, judgment, decree, or order of
any court, regulatory body, arbitral panel, administrative agency, or other
government body.

 

Page 4



--------------------------------------------------------------------------------

2.10 Governmental Consents. No consent, approval, order, or authorization of, or
registration, qualification, designation, declaration, or filing with, any
federal, state, local, or provincial governmental authority on the part of the
Company is required for the execution, delivery, and performance by the Company
of this Agreement and the offer, issuance, and sale of the Shares, except for
filings that have been made pursuant to applicable state securities laws and
post-sale filings pursuant to applicable state and federal securities laws,
which notices will be filed by the Company on a timely basis.

2.11 Compliance. The Company is not in violation of its Certificate of
Incorporation or Bylaws. Neither the Company nor the subsidiaries have been
advised or have reason to believe, that it is not conducting its business in
compliance with all applicable laws, rules, and regulations of the jurisdictions
in which it is conducting business, including, without limitation, all
applicable local, state, and federal environmental laws and regulations, except
where failure to be so in compliance would not have a Material Adverse Effect.
Each of the Company and the subsidiaries has all necessary franchises, licenses,
certificates, and other authorizations from any foreign, federal, state, or
local government or governmental agency, department, or body that are currently
necessary for the operation of the business of the Company and they subsidiaries
as currently conducted, except where the failure to currently possess such
franchises, licenses, certificates, and other authorizations would not
reasonably be expected to have a Material Adverse Effect.

2.12 No Material Changes. Except as disclosed in the Company SEC Documents,
since June 30, 2015, there has not been any change that has had or would
reasonably be expected to have a Material Adverse Effect. Since June 30, 2015,
the Company has not declared or paid any dividend or distribution on its capital
stock.

2.13 Contracts. Except for matters which are not reasonably likely to have a
Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the contracts listed as exhibits to or
described in the Company SEC Documents that are material to the Company or any
of its subsidiaries and all amendments thereto, are in full force and effect on
the date hereof, and neither the Company nor, to the Company’s Knowledge, any
other party to such contracts is in breach of or default under any of such
contracts. The Company has no contracts or agreements that would constitute a
material contract as such term is defined in Item 601(b) of Regulation S-K,
except for such contracts or agreements that are filed as exhibits to or
described in the Company SEC Documents.

2.14 Intellectual Property; Privacy Policies.

(a) The Company has ownership or license or legal right to use all patents,
copyrights, trade secrets, know-how, trademarks, trade names, customer lists,
designs, manufacturing or other processes, computer software, systems, data
compilation, research results, or other proprietary rights used in the business
of the Company (collectively, “Intellectual Property”). All issued patents,
registered trademarks, and registered copyrights owned by the Company were duly
registered in, filed in, or issued by the United States Patent and Trademark
Office, the United States Register of Copyrights, or the corresponding offices
of other jurisdictions and since issuance have been maintained and renewed in
accordance with all applicable provisions of law and administrative regulations
in the United States and all such jurisdictions.

 

Page 5



--------------------------------------------------------------------------------

(b) To the Company’s Knowledge, it has taken all reasonable steps required in
accordance with sound business practice and business judgment to establish and
preserve its and its subsidiaries ownership of all material Intellectual
Property with respect to their products and technology. To the Company’s
Knowledge, no third party is interfering with, infringing upon,
misappropriating, or violating any Intellectual Property of the Company or its
subsidiaries.

(c) To the Company’s Knowledge, the present business, activities, and products
of the Company and its subsidiaries do not infringe upon any intellectual
property of any other person. No proceeding charging the Company or any of its
subsidiaries with infringement of any adversely held Intellectual Property has
been filed since June 30, 2015 or is pending.

(d) No proceedings have been instituted or pending or, to the Company’s
Knowledge, threatened, which challenge the rights of the Company to the use of
the Intellectual Property. The Company has the right to use, free and clear of
material claims or rights of other persons, other than licenses entered into in
the ordinary course of the Company’s and its subsidiaries’ businesses, all of
its customer lists, designs, computer software, systems, data compilations, and
other information that are required for its products or its business as
presently conducted. Neither the Company nor any subsidiary is making
unauthorized use of any confidential information or trade secrets of any person.
The activities of any of the employees on behalf of the Company or of any
subsidiary do not violate any agreements or arrangements between such employees
and third parties are related to confidential information or trade secrets of
third parties or that restrict any such employee’s engagement in business
activity of any nature.

(e) All licenses or other agreements under which (i) the Company or any
subsidiary employs rights in Intellectual Property, or (ii) the Company or any
subsidiary has granted rights to others in Intellectual Property owned or
licensed by the Company or any subsidiary, are in full force and effect, and
there is no default (and there exists no condition which, with the passage of
time or otherwise, would constitute a default by the Company or such subsidiary)
by the Company or any subsidiary with respect thereto, and, to the Company’s
Knowledge, no other party to any such license or other agreement is in default
thereunder (and there exists no condition which, with the passage of time or
otherwise, would constitute a default by such other party).

(f) The Company and its subsidiaries have complied in all material respects with
their respective privacy policies and other legal obligations regarding the
collection, use, transfer, storage, protection, disposal, and disclosure by the
Company and its subsidiaries of personal and user information gathered or
accessed in the course of their operations. With respect to all such
information, the Company and its subsidiaries have taken the steps reasonably
necessary to protect such information against loss and against unauthorized
access, use, modification, disclosure or other misuse, and, to the Company’s
Knowledge, there has been no unauthorized access to or other misuse of such
information.

2.15 Exchange Compliance. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is listed on the Nasdaq Global Market (the
“Principal Market”), and the Company has taken no action designed to, or likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act or delisting the Common Stock (including the Shares) from the
Principal Market. The Company is in compliance, in all material respects, with
all of the presently applicable requirements for continued listing of the Common
Stock on the Principal Market. The issuance of the Shares does not require
stockholder approval including, without limitation, pursuant to the rules and
regulations of the Principal Market.

 

Page 6



--------------------------------------------------------------------------------

2.16 Taxes. The Company has filed all necessary federal, state, local, and
foreign income and franchise tax returns and has paid or accrued all taxes shown
as due thereon, and to the Company’s Knowledge there is no tax deficiency which
has been or might be asserted or threatened against it by any taxing
jurisdiction.

2.17 Insurance. The Company maintains and will continue to maintain insurance of
the types and in the amounts that the Company reasonably believes is adequate
for its business, including, but not limited to, insurance covering all real and
personal property owned or leased by the Company against theft, damage,
destruction, acts of vandalism, and all other risks customarily insured against
by similarly situated companies, all of which insurance is in full force and
effect.

2.18 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and transfer of the Shares hereunder will be, or will have been, fully paid
or provided for by the Company and the Company will have complied with all laws
imposing such taxes.

2.19 Investment Company. The Company (including its subsidiaries) is not an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940 and will not be deemed an “investment company” as a result
of the transactions contemplated by this Agreement.

2.20 Related Party Transactions. To the Company’s Knowledge, no transaction has
occurred between or among the Company or any of its affiliates (including,
without limitation, any of its subsidiaries), officers, or directors, or any
affiliate or affiliates of any such affiliate, officer, or director that with
the passage of time will be required to be disclosed pursuant to Section 13, 14,
or 15(d) of the Exchange Act other than those transactions that have already
been so disclosed.

2.21 Books and Records. The books, records, and accounts of the Company and its
subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the operations of, the
Company and its subsidiaries.

2.22 Disclosure Controls and Internal Controls.

(a) The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the Exchange Act), which (i) are
designed to ensure that material information relating to the Company is made
known to the Company’s principal executive officer and its principal financial
officer by others within the Company, particularly during the periods in which
the periodic reports required under the Exchange Act are being prepared; and
(ii) provide for the periodic evaluation of the effectiveness of such disclosure
controls and procedures as of the end of the period covered by the Company’s
most recent annual or quarterly report filed with the SEC.

(b) The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization,

 

Page 7



--------------------------------------------------------------------------------

and (iv) the recorded accountability for assets and liabilities is compared with
the existing assets and liabilities at reasonable intervals and appropriate
action is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-14 under the
Exchange Act) and designed such controls and procedures to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is made known to the Company’s principal
executive officer or officers and its principal financial officer or officers,
as appropriate, to allow timely decisions regarding required disclosure. To the
Company’s Knowledge, there is no (i) significant deficiency in the design or
operation of internal controls which could adversely affect the Company’s or any
of its subsidiary’s ability to record, process, summarize and report financial
data or any material weaknesses in internal controls; or (ii) fraud, whether or
not material, that involves management or other employees who have a significant
role in the Company’s or any of its subsidiary’s internal controls.

(c) Since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no changes that have materially affected, or are
reasonably likely to materially affect, the Company’s or any of its subsidiary’s
internal control over financial reporting, including any corrective actions with
regard to significant deficiencies and material weaknesses.

(d) Except as described in the Company SEC Documents, there are no material
off-balance sheet arrangements (as defined in Item 303 of Regulation S-K), or
any other relationships with unconsolidated entities (in which the Company or
its control persons have an equity interest) that may have a material current or
future effect on the Company’s or any of its subsidiary’s financial condition,
revenues or expenses, changes in financial condition, results of operations,
liquidity, capital expenditures, or capital resources.

(e) To the Company’s Knowledge, neither the board of directors nor the audit
committee has been informed, nor is any director of the Company aware, of
(1) any significant deficiencies in the design or operation of the Company’s
internal controls which could adversely affect the Company’s or any subsidiary’s
ability to record, process, summarize and report financial data or any material
weakness in the Company’s or any subsidiary’s internal controls; or (2) any
fraud, whether or not material, that involves management or other employees of
the Company or any of its subsidiaries who have a significant role in the
Company’s or any subsidiary’s internal controls.

2.23 Application of Takeover Protections; Rights Agreement. The Company has
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement), or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the jurisdiction of its formation
which is or could become applicable to any Purchaser as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Shares and any Purchaser’s ownership of the Shares.
The Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.

 

Page 8



--------------------------------------------------------------------------------

2.24 Foreign Corrupt Practices. Neither the Company nor any director, officer,
agent, employee or other person acting on behalf of the Company has, in the
course of its actions for, or on behalf of, the Company (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

2.25 Sarbanes-Oxley Act. The Company is in compliance in all material respects
with all applicable requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated by the SEC thereunder that are effective as of the
date hereof.

2.26 Employee Relations. The Company is not a party to any collective bargaining
agreement or employs any member of a union. The Company believes that its
relations with its employees are good. No executive officer of the Company (as
defined in Rule 501(f) of the Securities Act) has notified the Company that such
officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. No executive officer of the Company, to the
Company’s Knowledge, is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure, or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company to any liability with respect to
any of the foregoing matters.

The Company is in compliance with all federal, state, local, and foreign laws
and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

2.27 Environmental Laws. To the Company’s Knowledge, the Company (i) is in
compliance with any and all Environmental Laws (as hereinafter defined),
(ii) has received all permits, licenses, or other approvals required of it under
applicable Environmental Laws to conduct its business, and (iii) is in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii), and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local, or foreign laws relating to pollution or protection of human health or
the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

Page 9



--------------------------------------------------------------------------------

2.28 Forward-Looking Information. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) made by the Company or any of its officers or directors contained in the
SEC Documents, or made available to the public generally since June 30, 2015,
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

2.29 No Manipulation; Disclosure of Information. The Company has not taken and
will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Shares. With the exception of the proposed
sale of Shares as contemplated herein (as to which the Company makes no
representation), neither it nor any other person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that constitutes or might constitute material, non-public information. The
Company understands and confirms that the Purchasers shall be relying on the
foregoing representations in effecting transactions in securities of the
Company. All disclosures provided to the Purchasers regarding the Company, its
business and the transactions contemplated hereby, including the exhibits to
this Agreement, furnished by the Company are true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

2.30 Certain Acknowledgements. Anything in this Agreement or elsewhere herein to
the contrary notwithstanding, it is understood and acknowledged by the Company
that: (i) none of the Purchasers has been asked by the Company to agree, nor has
any Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Shares for any specified term; (ii) past or future
open market or other transactions by any Purchaser, specifically including,
without limitation, Short Sales (as defined below) or “derivative” transactions,
before or after the closing of this or future private placement transactions,
may negatively impact the market price of the Company’s publicly-traded
securities; (iii) any Purchaser, and counter-parties in “derivative”
transactions to which any such Purchaser is a party, directly or indirectly,
presently may have a “short” position in the Common Stock, and (iv) each
Purchaser shall not be deemed to have any affiliation with or control over any
arm’s length counter-party in any “derivative” transaction. The Company further
understands and acknowledges that (y) one or more Purchasers may engage in
hedging activities at various times during the period that the Shares are
outstanding, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities do not constitute a breach hereof.

3. Representations and Warranties of the Purchasers. Each Purchaser, severally
and not jointly, hereby represents and warrants to the Company as follows:

3.1 Legal Power. If the Purchaser is a corporation, limited partnership, or
limited liability company, such Purchaser is validly existing and has all
requisite corporate, partnership, or limited liability company power and
authority to invest in the Shares pursuant to this Agreement. The Purchaser has
the requisite authority to enter into this Agreement and to carry out and
perform its obligations under the terms of this Agreement. All action on the
Purchaser’s part required for the lawful execution and delivery of this
Agreement have been or will be effectively taken prior to the Closing.

 

Page 10



--------------------------------------------------------------------------------

3.2 Due Execution. This Agreement has been duly authorized, executed, and
delivered by the Purchaser, and, upon due execution and delivery by the Company,
this Agreement will be a valid and binding agreement and obligation of the
Purchaser enforceable against such Purchaser in accordance with its terms,
except as rights to indemnity hereunder may be limited by federal or state
securities laws and except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles.

3.3 No Conflict. To the Purchaser’s Knowledge, the execution and delivery of
this Agreement, and consummation of the transactions contemplated hereunder,
including the purchase of the Shares, by such Purchaser do not and will not
violate any provisions of (i) any rule, regulation, statute, or law applicable
to such Purchaser, (ii) the terms of any order, writ, or decree of any court or
judicial or regulatory authority or body by which such Purchaser is bound, or
(iii) the articles of incorporation, bylaws, or similar charter or governing
documents of such Purchaser.

3.4 Residency. The Purchaser is organized under the laws of the state set forth
beneath such Purchaser’s name on the signature page attached hereto, and its
principal place of operations is in the state set forth beneath such Purchaser’s
name on the signature page attached hereto.

3.5 Short Sales. The Purchaser has not, nor has any person or entity acting on
behalf of or pursuant to any understanding, agreement, or arrangement with such
Purchaser, directly or indirectly executed any “short sale,” as defined in Rule
200 of Regulation SHO under the Exchange Act (“Short Sales”), of Common Stock
since June 30, 2015.

4. Conditions to Closing.

4.1 Conditions to Obligations of Purchasers at Closing. The obligation of each
Purchaser to purchase the Shares from the Company on any Closing Date is
conditioned upon the following:

(a) Representations and Warranties True. The representations and warranties made
by the Company in Section 2 shall be true and correct in all respects on the
Closing Date with the same force and effect as if they had been made on and as
of said date.

(b) Delivery. Such Purchaser’s receipt of the items required to be delivered by
the Company under Section 1.3.

(c) Execution of Agreements. The Company shall have executed this Agreement and
have delivered this Agreement to the Purchasers.

(d) Trading and Listing. Trading and listing of the Common Stock on the
Principal Market shall not have been suspended by the SEC or the Principal
Market.

(e) Market Listing. The Company will comply with all of the requirements of the
Principal Market with respect to the issuance of the Shares.

(f) Material Adverse Change. Since the date of this Agreement, there shall not
have occurred any event which results in a Material Adverse Effect.

(g) Securities Laws Disclosure. Before 8:30 a.m., New York local time, on the
business day immediately following the date hereof, the Company shall issue a
press release (the “Press Release”) announcing the signing of this Agreement and
describing the terms of the

 

Page 11



--------------------------------------------------------------------------------

transactions contemplated by this Agreement and any other material, nonpublic
information that the Company may have provided any Purchaser at any time prior
to the issuance of the Press Release. From and after the issuance of the Press
Release, no Purchaser that is not a director or officer of the Company shall be
in possession of any material, non-public information received from the Company
or any of its officers, directors, employees or agents, that is not disclosed in
the Press Release.

4.2 Conditions to Obligations of the Company. The obligation of the Company to
sell the Shares to each Purchaser on each Closing Date is conditioned upon the
following:

(a) Representations and Warranties True. The representations and warranties made
by the Purchasers in Section 3 shall be true and correct in all material
respects when made and on the Closing Date with the same force and effect as if
they had been made on and as of said date.

(b) Payment and Delivery. The Purchasers shall have delivered the Purchase
Price, by wire transfer, to the account designated by the Company for such
purpose.

(c) Execution of Agreements. The Purchasers shall have executed this Agreement
and delivered this Agreement to the Company.

5. Additional Covenants.

5.1 Further Assurances. Each party will execute, acknowledge, and deliver such
additional certificates and documents and will take such additional actions as
the other party may reasonably request on or after a Closing Date to effect,
complete or perfect the issue and sale of the Shares to each Purchaser.

5.2 Listing. The Company will use commercially reasonable efforts to maintain
the listing of its Common Stock, including the Shares, on the Principal Market
or an alternative listing on the New York Stock Exchange or NYSE MKT and will
comply in all material respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of such exchanges, if and as applicable.

5.3 Purchasers’ Market Activity. Each Purchaser agrees that such Purchaser shall
not, prior to the public announcement by the Company that it has entered into
this Agreement, engage in any stabilization activity in connection with the
Company’s common shares, or otherwise bid for or engage in any purchase or sale,
including any Short Sale of the Company’s common shares, directly or through or
in arrangement with and any entity in control of, controlled by, or under common
control with such Purchaser. Each Purchaser covenants and agrees that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company pursuant to a press release, such Purchaser will maintain the
confidentiality of the existence and terms of this Agreement.

5.4 Publicity. No Purchaser shall issue any press release or make any similar
public statement or communication disclosing the terms of this Agreement or the
transactions hereunder without the prior written consent of the Company,
provided that the Company’s consent shall not unreasonably be withheld or
delayed if such disclosure is required by law and such Purchaser shall have
provided the Company with a copy of the proposed press release or other public
statement or communication a reasonable time prior to the public release or
dissemination thereof. The Company agrees that it will not, without the prior
written consent of each Purchaser, use in advertising, publicity, or otherwise
the name of such Purchaser, or any partner or employee of such

 

Page 12



--------------------------------------------------------------------------------

Purchaser, nor any trade name, trademark, trade device, service mark, symbol or
any abbreviation, contraction or simulation thereof owned by such Purchaser or
any of its affiliates. The Company further agrees that it shall obtain the
written consent of each Purchaser prior to the Company’s or any of its
subsidiaries’ issuance of any public statement naming such Purchaser and
detailing the purchase of Shares by the Purchasers pursuant to this Agreement.

5.5 Public Disclosure by the Company. The Company agrees to disclose on a
Current Report on Form 8-K the existence of the Offering and the material terms,
thereof, including pricing, before 8:30 a.m., New York local time, on the
business day immediately following the date hereof. Such Current Report on Form
8-K shall include a form of this Agreement (and all exhibits and schedules
thereto) as an exhibit thereto.

6. Miscellaneous.

6.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the choice
of law provisions thereof, and the federal laws of the United States.

6.2 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Purchasers, as
applicable. Except as otherwise expressly provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, assigns,
heirs, executors, and administrators of the parties hereto.

6.3 Entire Agreement. This Agreement and the exhibits hereto, and the other
documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

6.4 Severability. In the event any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal, and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

6.5 Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and the Purchasers holding Shares that
constitute at least a majority of the Shares then held by the Purchasers. Any
amendment or waiver effected in accordance with this Section 6.5 shall be
binding upon any holder of any Shares purchased under this Agreement, each
future holder of all such securities, and the Company.

6.6 Fees and Expenses. Except as otherwise set forth herein, the Company and the
Purchasers shall bear their own expenses and legal fees incurred on their behalf
with respect to this Agreement and the transactions contemplated hereby.

 

Page 13



--------------------------------------------------------------------------------

6.7 Notices. All notices, requests, consents, and other communications hereunder
shall be in writing, shall be delivered (A) if within the United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if from outside the
United States, by International Federal Express (or comparable service) or
facsimile, and shall be deemed given (i) if delivered by first-class registered
or certified mail domestic, upon the business day received, (ii) if delivered by
nationally recognized overnight carrier, one business day after timely delivery
to such carrier, (iii) if delivered by International Federal Express (or
comparable service), two business days after so mailed, (iv) if delivered by
facsimile, upon electric confirmation of receipt and shall be addressed as
follows, or to such other address or addresses as may have been furnished in
writing by a party to another party pursuant to this paragraph:

if to the Company, to:

Mattersight Corporation

200 W. Madison Street, Suite 3100

Chicago, Illinois 60606

Attention: Christine R. Carsen, General Counsel and Corporate Secretary

Facsimile: 775-252-9987

with a copy to:

Winston & Strawn LLP

35 West Wacker Drive

Chicago, IL 60601

Attention: Arlene K. Lim, Esq.

Facsimile: 312-558-5700

if to the Purchaser, at its address on the signature page to this Agreement.

6.8 Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Purchaser herein
shall survive the execution of this Agreement, the delivery to the Purchaser of
the Shares being purchased and the payment therefor, and a party’s reliance on
such representations and warranties shall not be affected by any investigation
made by such party or any information developed thereby.

6.9 Counterparts. This Agreement may be executed by facsimile signature and in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one instrument.

6.10 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein, and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

[The Remainder of this Page is Blank]

 

Page 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the foregoing Common Stock Purchase Agreement is hereby
executed as of the date first above written.

 

MATTERSIGHT CORPORATION By:

 

Name:

David R. Gustafson

Title:

EVP of Product and Customer Operations



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the foregoing Common Stock Purchase Agreement is hereby
executed as of the date first above written.

 

 

Name of Purchaser By:

 

Name:

 

Title:

 

Investment Amount (# shares):

 

Investment Amount ($ @        /share):

 

Tax Identification No.:

 

State of Organization:

 

State of Principal Place of Operations:

 

Address for Notice:

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

DWAC Delivery Instructions:

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Purchaser

   Common
Shares    Aggregate
Purchase Price    State of
Organization    State of
Principal Place
of Operations                                                                  
                                                                                
                                                                                

 